DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/05/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, 13, 15-21 are allowed.
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “ultrasonically welding a first plurality of successive layers of metallic tape together to form a lower half of a metallic body; forming an elongated slot within an upward-facing exterior surface of the lower half of the metallic body; positioning an optical fiber within the elongated slot in the exterior surface of the lower half of the metallic body; ultrasonically welding a second plurality of successive layers of metallic tape atop the exterior surface of the lower half of the metallic body to form an upper half of the metallic body, such that the optical fiber is a metal-embedded optical fiber”, in combination with the rest of the limitations of the claim.
	
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a fiber optic sensor” that utilizes an interferometer with a 3 x 3 coupler and three photodetectors, “wherein a first optical fiber path length extending between the 3 x 3 optical coupler and the first photodetector differs from a second optical fiber path length extending between the 3 x 3 optical coupler and the second photodetector, wherein determining the phase difference induced at the fiber optic sensor is based on a ratio of a normalized intensity of the first output relative to a normalized intensity of the second output”, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886